


110 HRES 982 EH: Providing for the adoption of the resolution

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 982
		In the House of Representatives, U.
		  S.,
		
			February 14, 2008
		
		RESOLUTION
		Providing for the adoption of the resolution
		  (H. Res. 979) recommending that the House of Representatives find Harriet Miers
		  and Joshua Bolten, Chief of Staff, White House, in contempt of Congress for
		  refusal to comply with subpoenas duly issued by the Committee on the Judiciary
		  and for the adoption of the resolution (H. Res. 980) authorizing the Committee
		  on the Judiciary to initiate or intervene in judicial proceedings to enforce
		  certain subpoenas.
	
	
		That House Resolution 979 and House
			 Resolution 980 are hereby adopted.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
